Citation Nr: 1102243	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-34 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for status post left 
knee medial meniscectomy with traumatic arthritis, rated as 10 
percent disabling for limitation of flexion and 10 percent 
disabling as to limitation of extension.

2.  Whether new and material evidence has been received in order 
to reopen a claim of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to March 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2006 and May 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO), which 
reopened and denied the claim of service connection PTSD and 
denied an increased evaluation for the Veteran's left knee 
disability, respectively.  The Veteran has timely appealed those 
issues.  

During the pendency of the appeal, in an August 2009 rating 
action, the RO granted a separate 10 percent rating for 
limitation of left knee flexion.

The Veteran testified at a Board hearing before the undersigned 
Acting Veterans Law Judge in September 2010.  A transcript of 
that hearing is associated with the claims file.

The issue of service connection for PTSD is considered reopened 
and is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  On September 18, 2009, prior to the promulgation of a 
decision in the appeal, the Board received correspondence from 
the Veteran requesting a withdrawal of the appeal on the claim of 
entitlement to an increased evaluation for his left knee 
disability.

2.  The unappealed March 2004 rating decision, which denied 
service connection for PTSD, is final.

3.  The evidence received since March 2004 is neither cumulative 
nor redundant, relates to unestablished facts necessary to 
substantiate the claim for PTSD, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the 
issue of entitlement to an evaluation in excess of 10 percent for 
status post left knee medial menscectomy with traumatic arthritis 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).

2.  New and material evidence has been received, and the claim of 
entitlement to service connection for PTSD is reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Left Knee Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn during the course of a Board hearing or in writing at 
any time before the Board promulgates a decision.  38 C.F.R. § 
20.202 (2010).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2010).  

In this case, the RO granted the Veteran, in an August 2009 
rating decision, a 10 percent evaluation for his left knee on the 
basis of limitation of flexion, in addition to the already-
assigned 10 percent evaluation on this basis of his limitation in 
extension.  The Veteran submitted an Appeal Election Status Form, 
received on September 18, 2009, which stated that he was 
satisfied with his appeal as to his left knee disability.  Hence, 
there remain no allegations of errors of law or fact for 
appellate consideration in this case.  Accordingly, the Board 
does not have jurisdiction to review the appeal on that issue and 
it is dismissed.

Reopening Service Connection for PTSD

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In this case, the Board favorably finds that new and material 
evidence has been received to reopen the claim of service 
connection for PTSD.  Moreover, the underlying service connection 
claim is being remanded for additional development.  Accordingly, 
no adverse action is being taken in the instant decision and thus 
no further discussion of VCAA compliance is required at this 
time.

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In general, in order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 
21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and psychoses become manifest to a 
degree of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of the decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  However, new evidence can 
be sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin of a 
veteran's disability, even where it may not convince the Board to 
grant the claim. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In this case, a claim of service connection for PTSD was denied 
in a March 2004 rating decision, and the Veteran was notified of 
that decision during that same month.  He did not file a notice 
of disagreement within one year of that decision.  Accordingly, 
that March 2004 rating decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  Therefore, new 
and material evidence is required to reopen the claim, regardless 
of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F. 3d 
1366 (Fed. Cir. 2001).

In the March 2004 rating decision, the Veteran was denied service 
connection because the evidence did not establish a verified in-
service stressor, or that the Veteran engaged in combat with the 
enemy.  Thus, the evidence received since that time should 
directly relate to those facts in order to be considered new and 
material evidence.  The Board finds that such new and material 
evidence has been received in this case.

The Veteran submitted a claim to reopen his claim for PTSD in 
August 2005.  In doing so, he resubmitted several statements 
essentially alleging the same stressors he alleged prior to March 
2004.  However, he also submitted a statement from his friend, 
J.B., which states that he served on the USS Navasota with the 
Veteran during the ship-to-ship collision that occurred in 
December 1971 with the USS Kansas City during a refueling 
operation.  Additionally, he confirmed that the Veteran was 
involved in the race riots in Sasabo, Japan, as the Veteran 
claims.  The Veteran also submitted articles from the internet 
which demonstrate other former crewmembers of the USS Navasota 
remember the collision with the USS Kansas City, though no time 
or date was noted.  Official sources, particularly the Joint 
Services Records Research Center (JSRRC), again could not confirm 
any collision by the USS Navasota in its official logs, nor could 
such be confirmed by the official logs of the USS Kansas City or 
the USS Wichita.

The above evidence provided since March 2004 circumstantially 
corroborates the Veteran's lay assertions of a ship-to-ship 
collision and involvement in race riots in Sasabo, Japan.  As 
such, this evidence is neither cumulative nor redundant, relates 
to unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim of 
service connection for PTSD.

Accordingly, the Board finds that the evidence received since 
March 2004 is new and material, and the Veteran's claim of 
service connection for PTSD is reopened.  See 38 C.F.R. 
§ 3.156(a).  In reaching this conclusion, the benefit of the 
doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

						(CONTINUED ON NEXT PAGE)






ORDER

The appeal for an increased evaluation for status post left knee 
medial menscectomy with traumatic arthritis is dismissed.

New and material evidence having been received, the claim of 
service connection for PTSD is reopened, and to that extent only 
is the appeal granted.


REMAND

The VA treatment records indicate that since February 2003, when 
he first began seeking inpatient treatment at the Reno VA Medical 
Center, the Veteran has been diagnosed with PTSD, a 
schizoaffective disorder, and a major depressive disorder, not 
otherwise specified, as well as a personality disorder.  The most 
recent VA treatment records appear to indicate that the Veteran's 
current psychiatric diagnosis is a schizoaffective disorder or 
major depressive disorder, though his Active Problem List still 
lists all three psychiatric conditions, in addition to a 
personality disorder.  Thus, the Board finds that an examination 
is necessary on remand to clarify the Veteran's current 
psychiatric diagnosis.

Moreover, throughout the appeal, the Veteran claims several 
stressors to which he relates his PTSD.  Such stressors include 
being involved in a ship-to-ship collision with the USS Kansas 
City while serving on the USS Navasota in December 1971.  The 
Veteran testified at his September 2010 hearing that he was 
nearly crushed by the listing of his vessel against the USS 
Kansas City.  Another stressful incident involved being jumped by 
a gang of black men during race riots in Sasabo, Japan, while he 
was assigned to the USS Navasota port police force.  The Board 
notes that the Veteran's friend, J.B., has corroborated these two 
stressors in his January 2006 statement.  The Veteran has also 
submitted internet articles which document a ship-to-ship 
collision between the USS Navasota and the USS Kansas City.  
Thus, during the examination, the VA examiner should determine 
whether the Veteran's PTSD-should such be diagnosed-is related 
to either of those two corroborated events.

Additionally, in the past-though not recently-the Veteran has 
alleged that the USS Navasota was shelled while he was aboard.  
The Board notes that the JSRRC has confirmed that the USS 
Navasota was stationed near the Republic of Vietnam and Yankee 
Station, where it was a part of Operation Market Time.  Such puts 
the USS Navasota in close proximity to a combat zone, though it 
does not confirm any actual combat action by the Veteran or the 
USS Navasota.  In light of the recent regulations that relax the 
standard of lay evidence in corroboration of in-service 
stressors, effective July 13, 2010, the Board finds that an 
opinion as to whether the Veteran's PTSD is due to fear of 
hostile military activity is also required.

For the above-noted reasons, on remand, the Board has determined 
that a VA psychiatric examination is necessary.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); 
see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Also, during the appeal period, the Veteran has indicated that he 
applied for and received Social Security Administration (SSA) 
disability benefits.  In an August 2005 VA inpatient mental 
health admission evaluation, the VA doctor indicated that these 
benefits were for PTSD.  The SSA decision and underlying medical 
records are not of record, however.  Thus, the Board finds that 
it is unclear whether the Veteran's disability benefits were 
awarded solely on his psychiatric disorder.  Given that those SSA 
records may potentially be relevant to the Veteran's claim on 
appeal, efforts to obtain the relevant SSA records should be made 
on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir., 
Jan. 4, 2010); see also Baker v. West, 11 Vet. App. 163, 169 
(1998).

Additionally, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran relevant notice on how 
to substantiate his claim of service 
connection for an acquired psychiatric 
disorder, to include PTSD, schizoaffective 
disorder, and major depressive disorder, not 
otherwise specified.  Such notice should be 
compliant with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), as well as the 
notice requirements specific for claims for 
PTSD based on in-service personal assault as 
outlined in 38 C.F.R. § 3.304(f) (2010).

2.  Obtain from the Social Security 
Administration the records pertinent to the 
Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon in considering that 
claim.  Any negative search should be noted 
in the record and communicated to the 
Veteran.  Additionally, in the event of a 
negative search, if it is determined that 
additional research requests would be futile, 
than a memorandum of unavailability should be 
drafted and added to the record.

3.  Obtain any relevant outstanding VA 
treatment records since January 2009 from the 
White City VA Medical Center, or any other VA 
medical facility that the Veteran may have 
been treated at since that time, and 
associate them with the claims file.

4.  Following the above development has been 
completed to the extent possible, schedule 
the Veteran for a VA psychiatric examination 
with an appropriate examiner to determine 
whether the any current acquired psychiatric 
disorder is related to service.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  All tests deemed necessary 
should be conducted and the results reported 
in detail.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any 
psychiatric disorder identified.  Thereafter, 
the examiner should provide an opinion as to 
the following:

(a)  If PTSD is diagnosed, then the 
examiner should state whether the 
Veteran's PTSD is due to or caused 
by, or began in military service.  
The examiner is asked to discuss any 
verified in-service stressor, to 
include the ship collision in 
December 1971 and the involvement in 
the race riots thereafter.  The 
examiner should also discuss whether 
the Veteran's PTSD diagnosis is due 
to any fear of hostile military 
action that may have occurred during 
his military service in close 
proximity to the Republic of Vietnam.  

The examiner is further asked to 
address the notation in the May 2006 
VA treatment records indicating that 
the Veteran's PTSD may have been due 
to childhood abuse and other pre-
service events, but was aggravated by 
military service.  It also appears 
that the Veteran's stressors may 
include several post-service family 
suicides and a family history of 
depression and other mental health 
issues, and such should also be 
discussed.

(b)  If any other psychiatric 
condition is diagnosed, to include 
schizoaffective or major depressive 
disorder, the examiner should opine 
whether such more likely, less 
likely, or at least as likely as not 
(50 percent or greater probability) 
arose as a result of military 
service, to include any of the above 
noted confirmed stressors.  

(c)  If the Veteran is diagnosed with 
more than one psychiatric condition, 
the symptomatology of each condition 
should be specifically noted, if 
possible.  Additionally, the examiner 
should state whether such psychiatric 
conditions are all inter-related, or 
whether one psychiatric condition, if 
such is determined to be due to 
service, aggravates the other 
psychiatric conditions beyond the 
normal progression of that disease.

All opinions must be accompanied by a clear 
rationale.  If the examiner opines that any 
of the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

5.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


